Citation Nr: 1637596	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for perirectal abscess, status post incision and drainage and fistulotomy since October 2008.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux with esophagitis since October 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from December 1982 to January 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Jackson, Mississippi, Regional Office (RO).

The issues of service connection for a prostate disorder and for erectile dysfunction have been raised by the record in a September 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a videoconference hearing with a Veterans Law Judge on September 23, 2014. According to an entry in VACOLS, the Veteran called to cancel the hearing as he had transportation difficulties and would be unable to attend. In January 2016, the Veteran submitted a statement requesting that his hearing be rescheduled. He stated that he missed his "appeal" because, at that time, he was experiencing a fear of driving due to a psychiatric disorder and, therefore, he had no way to get to the hearing. Although the Veteran repeatedly referred to his "appeal" in this statement, it is clear that he is discussing his Board hearing. Therefore, the hearing should be rescheduled as the Veteran has requested.





The case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge. Appropriate action should be taken to inform the Veteran of the scheduled hearing.

The Veteran is advised that he should make every attempt to attend his scheduled hearing. He is also advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).







